Appeal from a decision of the Workmen’s Compensation Board, filed November 12, 1976, which reversed a referee finding that claimant’s decedent’s death did not result from an accident arising out of and in the course of employment. The board found that: "[Bjased upon the credible testimony, particularly that of Mr. Foreman, to the effect that claimant periodically, as much as 2 or 3 times a month, would deliver plumbing supplies to him, in a manner similar as on the day of assault, which resulted in his death, and, that this did constitute an accident arising out of and in the course of employment.” Substantial evidence supports this determination. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Mikoll, JJ., concur.